TRUST INSTRUMENT NEUBERGER BERMAN ALTERNATIVE FUNDS SCHEDULE A INSTITUTIONAL CLASS Neuberger Berman Absolute Return Multi-Manager Fund Neuberger Berman Dynamic Real Return Fund Neuberger Berman Flexible Select Fund Neuberger Berman Futures Fund Neuberger Berman Global Allocation Fund Neuberger Berman Long Short Multi-Manager Fund Neuberger Berman Long Short Fund Neuberger Berman Risk Balanced Commodity Strategy Fund CLASS A Neuberger Berman Absolute Return Multi-Manager Fund Neuberger Berman Dynamic Real Return Fund Neuberger Berman Flexible Select Fund Neuberger Berman Futures Fund Neuberger Berman Global Allocation Fund Neuberger Berman Long Short Multi-Manager Fund Neuberger Berman Long Short Fund Neuberger Berman Risk Balanced Commodity Strategy Fund CLASS C Neuberger Berman Absolute Return Multi-Manager Fund Neuberger Berman Dynamic Real Return Fund Neuberger Berman Flexible Select Fund Neuberger Berman Futures Fund Neuberger Berman Global Allocation Fund Neuberger Berman Long Short Multi-Manager Fund Neuberger Berman Long Short Fund Neuberger Berman Risk Balanced Commodity Strategy Fund CLASS R3 Neuberger Berman Absolute Return Multi-Manager Fund Neuberger Berman Dynamic Real Return Fund Neuberger Berman Flexible Select Fund Neuberger Berman Long Short Fund Neuberger Berman Long Short Multi-Manager Fund Neuberger Berman Risk Balanced Commodity Strategy Fund CLASS R6 Neuberger Berman Flexible Select Fund Neuberger Berman Long Short Multi-Manager Fund Dated September 19, 2013
